 


109 HR 4631 IH: To establish the Gulf Deregulation Commission.
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4631 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Jindal (for himself, Mr. Wicker, Mr. McHenry, Mr. Garrett of New Jersey, Mr. King of Iowa, Mr. Gingrey, Mrs. Myrick, Mr. Feeney, Mr. McCaul of Texas, Mrs. Musgrave, Mr. Rohrabacher, Mr. Pence, Mr. Hensarling, Mr. Weldon of Florida, Mr. Westmoreland, Mr. Cole of Oklahoma, Mr. Neugebauer, Mr. Kline, Mr. Wilson of South Carolina, Mr. Marchant, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Rules and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Gulf Deregulation Commission. 
 
 
1.Short titleThis Act may be referred to as the Gulf Deregulation Act.  
2.Establishment of Commission; duties 
(a)EstablishmentThere is established a Commission to be known as the Gulf Deregulation Commission (in this Act referred to as the Commission. 
(b)DutiesThe duties of the Commission shall be— 
(1)to identify Federal, State, and local regulations that have the effect of impeding recovery and relief efforts in hurricane disaster areas; and 
(2)to recommend the temporary suspension of such regulations in accordance with section 6. 
(c)ConsultationThe Commission shall carry out the duties under subsection (b) in consultation with appropriate Federal, State, and local officials and members of the private sector. 
(d)Hurricane disaster areaIn this Act, the term hurricane disaster area means an area in which the President declared the existence of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)— 
(1)before September 14, 2005, by reason of Hurricane Katrina; or 
(2)before October 6, 2005, by reason of Hurricane Rita. 
3.Membership 
(a)AppointmentThe Commission shall be composed of 12 members appointed by the President, by and with the advice and consent of the Senate. 
(b)QualificationsMembers of the Commission shall be representatives from Federal, State, and local government agencies and the private sector who have expertise in regulatory and economic development service. 
(c)TermEach member shall be appointed for the life of the Commission. 
(d)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(e)Deadline for appointmentsAppointments under this subsection shall be made not later than 10 days after the date of the enactment of this Act. 
(f)ChairpersonThe Chairperson of the Commission shall be designated by the President at the time of appointment. 
(g)QuorumA majority of the members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(h)MeetingsThe Commission shall meet at least monthly at the call of the Chairperson. 
4.Staff 
(a)StaffThe Chairperson may appoint and fix the pay of additional personnel as the Chairperson considers appropriate. 
(b)Staff of Federal agenciesUpon the request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
5.Reports; termination 
(a)Interim reportNot later than 30 days after members of the Commission are appointed under section 3, the Commission shall submit to the President, Congress, and the legislature of the State and local government of each hurricane disaster area a report containing its preliminary recommendations. 
(b)Final reportNot later than 90 days after submitting the interim report under subsection (a), the Commission shall submit to the President and Congress a final report. 
(c)TerminationThe Commission shall terminate 10 days after submitting its final report pursuant to subsection (b). 
6.Suspension of Federal regulations 
(a)Authority to recommend suspensionNotwithstanding any other provision of law, the Commission shall have the authority to recommend the suspension, for a period not to exceed 18 months, of any Federal regulation, or part thereof, that it determines— 
(1)impedes the reconstruction and recovery of any hurricane disaster area; and 
(2)imposes a restriction or mandate on public-sector, private-sector, or nonprofit activity. 
(b)Suspension of regulationsExcept as provided in section 7— 
(1)upon receipt of the final report required under section 5(b), the President shall suspend any Federal regulation recommended for suspension by the Commission for the period recommended by the Commission in accordance with subsection (a); and 
(2)a Federal regulation recommended to be suspended by the Commission shall be suspended upon the expiration of the 20-day period beginning on the date on which Congress receives the final report required under section 5(b). 
7.Congressional disapproval of Commission recommendations 
(a)Adoption of joint resolutionIf, before the end of the 20-day period beginning on the date on which Congress receives the final report required under section 5(b), Congress adopts a joint resolution expressing disapproval of the recommendations made by the Commission in the report, the President shall not suspend any regulation under section 6 pursuant the recommendations contained in the report. 
 (b) Terms of the Resolution For purposes of this section, the term joint resolution means only a joint resolution which is introduced within the 20-day period beginning on the date on which the Commission transmits the final report to the Congress under section 5(b), and— 
 (1) which does not have a preamble;  
 (2) the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Gulf Deregulation Commission as submitted by the President on __________, the blank space being filled in with the appropriate date; and  
 (3) the title of which is as follows: Joint resolution disapproving the recommendations of the Gulf Deregulation Commission..   
 (c) Referral A resolution described in subsection (b) that is introduced in the House of Representatives shall be referred to the Committee on Government Reform of the House of Representatives. A resolution described in subsection (b) introduced in the Senate shall be referred to the Committee on Homeland Security and Governmental Affairs of the Senate.  
 (d) Discharge If the committee to which a resolution described in subsection (b) is referred has not reported such resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the Commission transmits the final report to the Congress under section 5(b), such committee shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved.  
 (e) Consideration 
 (1)Motion to consider 
(A)In generalOn or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (d)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member's intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. 
(B)Waiver of points of orderAll points of order against the resolution (and against consideration of the resolution) are waived. 
(C)PrivilegeThe motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. 
(D)Not subject to certain motionsThe motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. 
(E)Motion to reconsiderA motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. 
(F)Motion to proceed to considerationIf a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of.  
 (2)Debate Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.  
 (3)Final passage Immediately following the conclusion of the debate on a resolution described in subsection (b) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur.  
 (4)Appeals from decisions of the Chair Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (b) shall be decided without debate.   
 (f) Consideration by Other House 
 (1)Applicable procedures If, before the passage by one House of a resolution of that House described in subsection (b), that House receives from the other House a resolution described in subsection (b), then the following procedures shall apply: 
 (A)Referral and consideration The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii).  
 (B)Other procedures With respect to a resolution described in subsection (b) of the House receiving the resolution— 
 (i) the procedure in that House shall be the same as if no resolution had been received from the other House; but  
 (ii) the vote on final passage shall be on the resolution of the other House.    
 (2)Disposition Upon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.   
 (g) Rules of the Senate and House This section is enacted by Congress— 
 (1) as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (b), and it supersedes other rules only to the extent that it is inconsistent with such rules; and  
 (2) with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.   
8.Reinstatement of regulations 
(a)ReinstatementA regulation suspended pursuant to section 6 may be reinstated by the head of the department or agency responsible for administering the regulation pursuant to a determination that the benefits of reinstating such regulation outweigh the costs. Such determination shall be subject to direction from or reversal by the President. 
(b)Administrative ProcedureThe reinstatement of a regulation under this subsection shall be made in accordance with subchapter II of chapter 5 and chapter 7 of title 5, United States Code and with any other relevant provision of law, including any Executive Order, that applies to the issuance of regulations. 
 
